Kupferman, J.
(concurring in the result). As the opinion by Mr. Justice Fein demonstrates, the evidence "plainly supports to a moral certainty the inference that defendant and his brother were engaged in a joint enterprise, viz., robbery of the bar.”
While it may be contended that the circumstantial evidence charge might have been requested, it was not, nor was exception taken. (See People v Figueroa, 69 AD2d 1021.) The Trial Judge covered the subject of reasonable doubt with care. There should be no remand. However, in view of the fact that my colleagues divide equally between outright dismissal of the indictment and a new trial, I opt for a new trial.